DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a composite structure”, and the claim also recites “in particular, for an exhaust device of a vehicle” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the broad recitation “A vehicle”, and the claim also recites “in particular a motor vehicle” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Karpenko (US 10,532,539).
Regarding claims 1-2 and 4-6, Karpenko discloses a plate assembly for a motor vehicle (¶ 18). The plate assembly includes a first plate 105 and a second plate 110 (¶ 20) which correspond to the claimed cover plates. In between the first and second plates is a mesh core 120 comprising bundles of smaller wires 140, 145 (¶ 21), which corresponds to the claimed plate-like fiber layer. Joints 160 are present at where the mesh core joins with the first and second plates (¶ 25). Joints are also present at intersections between wire bundle 140 and wire bundle 145 (¶ 25). Karpenko teaches these joints are braze joints (¶ 25), and does not teach braze is present elsewhere in the plate assembly.

    PNG
    media_image1.png
    704
    271
    media_image1.png
    Greyscale

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotz et al. (EP 1457616).
Regarding claims 1 and 4-5, Hotz teaches a composite plate comprising at least one cover sheet and at least one core layer (¶ 1). The cover sheets are arranged on both sides of the core layer (¶ 12). The core layer may be a wire mesh or woven or knitted materials, coated with solder (¶ 21). This wire mesh or woven or knitted material corresponds to the claimed plate-like fiber layer. The solder serves as connection between the core layer and the cover sheet (¶ 8). In event of more than one core layer (see ¶ 22), the solder would also connect the fibers in the core layers together. Hotz teaches the solder may be coated on the core before patterning (¶ 24). Hotz also teaches the solder is present only at the connection joints (see Figs. 10 and 11).

    PNG
    media_image2.png
    89
    222
    media_image2.png
    Greyscale

Regarding claim 2, Hotz teaches the solder is a brazing solder (¶ 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karpenko (US 10,532,539), as applied to claim 1, further in view of Hotz et al. (EP 1457616).
Regarding claim 3, the limitations of claim 1 have been addressed above. Karpenko does not expressly teach a thickness for the respect layers of the plate assembly. Hotz teaches a similar plate assembly (¶ 1). Hotz also teaches that the thickness of the cover sheets depends upon application and may be between 0.2 – 5 mm, and the thickness of the core layers is 0.5 – 250 mm (¶ 19). It would have been obvious at the effective time of filing for one of ordinary skill in the art to determine the appropriate thicknesses of the layers in the plate assembly of Karpenko for use in an automotive setting, according to the teachings of Hotz. The core layer is at least twice the thickness of the cover plate for a large portion of the ranges suggested by Hotz. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (EP 1457616), as applied to claim 1.
Regarding claim 3, the limitations of claim 1 have been addressed above. Hotz teaches the thickness of the cover sheets is between 0.2 – 5 mm, and the thickness of the core layers is 0.5 – 250 mm (¶ 19). The core layer is at least twice the thickness of the cover plate for a large portion of the disclosed ranges. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hotz et al. (EP 1457616), as applied to claim 1, further in view of Brom (NL 1023175).
Regarding claim 6, the limitations of claim 1 have been addressed above. Hotz does not expressly teach the composite plate is in a vehicle. Brom teaches a similar composite plate comprising a core layer of fibers and cover layers (p. 1). Brom teaches that such composite plates may be used as structural elements in vehicles (p. 2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the composite plate of Hotz in a vehicle, as suggested by Brom, because the prior art recognizes such composite plates are suitable as structural elements in vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784